Citation Nr: 0103113	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-05 262	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
bilateral pes planus, with hallux valgus, callosities, and 
degenerative arthrosis, and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

The veteran's original claim seeking entitlement to service 
connection for pes planus with callosities was denied by a 
March 1974 rating decision of the Department of Veterans 
Affairs (VA), Los Angeles, California, Regional Office.  The 
veteran appealed that decision to the Board of Veterans' 
Appeals (Board), which, in a June 1974 decision, also denied 
entitlement to service connection.  The veteran sought to 
reopen his claim with new and material evidence in August 
1996, which was denied by the North Little Rock, Arkansas 
Regional Office (RO) in an October 1996 decision.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter dated October 
1996.  However, he did not initiate an appeal of the RO's 
denial within one year of the notification.  Therefore, the 
October 1996 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (2000).

Concerning the issue now on appeal before the Board involving 
new and material evidence, this issue arises before the Board 
on appeal from an October 1997 rating decision of the RO, 
which held that new and material evidence had not been 
submitted to reopen the veteran's claim seeking entitlement 
to service connection for pes planus with hallux valgus and 
callosities.

The veteran was afforded a hearing before a local hearing 
officer at the RO in February 1998; the hearing was limited 
to discussion of the new and material evidence issue 
currently on appeal.  

The Board notes that the remaining two issues currently 
perfected for appeal before the Board, entitlement to service 
connection for degenerative disc disease of the lumbar spine 
(claimed as leg and lower back pain), and entitlement to 
service connection for hearing loss, arise from a rating 
decision by the RO dated in December 1998.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for pes planus with hallux valgus, 
callosities, and degenerative arthrosis.  He is attempting to 
reopen that claim with new and material evidence.  The 
veteran asserts that he was on profile for his foot condition 
in service and that service made it worse.  The veteran also 
asserts that service connection is warranted for both leg and 
lower back pain, characterized by the RO as degenerative 
joint disease of the lumbar spine (as shown as part of a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, received by VA in April 1997); and for hearing loss 
(shown to have been raised as part of a VA Form 9, Appeal to 
Board of Veterans' Appeals, received by VA in March 1998).  

There has been a significant change in the law during the 
pendency of these appeals.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Upon review of the evidentiary record, the Board notes that 
VA outpatient treatment records show chronic left plantar 
callous was diagnosed in December 1996.  The veteran was seen 
for follow-up treatment in February 1997.  Other records show 
that he complained of back and left leg pain in April 1997; 
questionable herniated nucleus pulposus was diagnosed.  VA X-
ray reports dated in March 1998 show degenerative disc 
disease at L-4 to S-1 was diagnosed.  In addition, X-ray 
study of the feet revealed flattening of the longitudinal 
arch of the right foot consistent with pes planus as well as 
bilateral hallux valgus.  A report of VA audiological 
evaluation dated in May 1998 shows that while decibel 
measurements in all applicable auditory thresholds were not 
shown to demonstrate impaired hearing for VA purposes, a 
speech recognition score of 92 was reported for the veteran's 
right ear.  See 38 C.F.R. § 3.385 (2000).  

The veteran claimed entitlement to service connection for leg 
and lower back pain in April 1997 and for hearing loss in 
March 1998.  Review of the record does not appear to show 
that either the veteran or his representative was notified 
subsequent to these claims concerning VA's general duty to 
assist in obtaining evidence necessary to substantiate the 
veteran's claims for service connection.  For example, it 
does not appear that the veteran has been notified as to what 
evidence, lay and/or medical, is needed to substantiate his 
claims.  

A VA surgery report dated in January 1999 shows that the 
veteran underwent bunionectomy with metatarsal head 
osteotomy, left first metatarsophalangeal joint; and partial 
proximal phalangectomy, left fifth toe.  

In written correspondence dated in February 1999, the 
veteran's attorney noted that while it was conceded that the 
veteran's claims for service connection for both degenerative 
joint disease of the lumbar spine and for hearing loss were 
at that time not well-grounded, an attempt was going to be 
made to secure opinions from physicians which would link, 
essentially, these claimed disorders to the veteran's period 
of service.  Review of the current record does not reveal 
that such opinions have been associated therein.  

Of particular significance, the Board notes that by means of 
a VA Form 21-4138, Statement in Support of Claim, dated in 
August 2000, the veteran mentioned that he had a physical 
examination at the Cotton Belt Railroad Company in July 1969 
after his service discharge.  He added that X-rays taken at 
that time showed that his spinal cord was "crooked," and 
that as a result he was subsequently denied employment.  He 
also mentioned that while working for 5 years with the United 
States Post Office as a postal clerk in Los Angeles, 
California he had received frequent treatment at the Kaiser 
Hospital for his flat feet, ankles, knees, and low back.  The 
veteran further mentioned that he was treated by a private 
physician, Dr. Washington, at 88th and Broadway in Los 
Angeles, California during the time he worked for the post 
office.  The Board is of the opinion that pursuant to the 
Veterans Claims Assistance Act of 2000, an attempt should be 
made to obtain these records.  

Additionally, the veteran has not been examined for VA 
purposes since 1998.  The Board finds that in view of the 
facts of this case another VA medical examination would be of 
assistance.  Specifically, the Board finds that it is 
appropriate that more detailed medical opinions concerning 
the veteran's current bilateral foot, low back, and hearing 
disorders are required in this instance.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for problems 
relating to his feet, low back, and 
hearing since his service separation.  In 
particular, the veteran should be asked 
to supply VA with information, such as 
names and addresses, to assist VA in 
obtaining medical records from the Cotton 
Belt Railroad Company, the United States 
Post Office, Kaiser Hospital, and from 
Dr. Washington.  See discussion above.  
After securing the necessary release, the 
RO should seek to obtain these records.  
In the event that VA is unable to obtain 
any of these above-named records, VA must 
inform the veteran of the identity of 
these records, efforts taken by VA to 
obtain these records, and further efforts 
to be taken by VA with respect to the 
claims.  All of this must be documented 
in the claims folder.  

2.  The RO should schedule the veteran 
for VA podiatry, orthopedic and 
audiological examinations in order to 
determine the nature, severity, and 
etiology of any bilateral feet disorders, 
low back disorders, and hearing loss.  
All tests indicated, to include X-rays, 
are to be conducted at this time.  If a 
diagnosis of a bilateral foot disorder is 
made, it is requested that the examiner 
render an opinion as to whether it is at 
least as likely as not that the disorder, 
which pre-existed the veteran's service, 
was aggravated by his military service.  
If a low back disorder is diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to his period of service.  Also, 
in the event that hearing loss is shown 
to be manifested, the examiner is 
requested to opine as to whether it is at 
least as likely as not that such 
diagnosed hearing loss is etiologically 
related to the veteran's period of active 
service. 

The claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiners 
prior to the examinations.  In addition, 
all additional evidence added to the 
record as a result of the attempt to 
obtain additional medical records should 
also be reviewed.  A complete rationale 
for all opinions expressed should be 
included in the examination reports.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000 and 01-02 (January 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and attorney, should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


